ALPHARMA INC.
AMENDED AND RESTATED
DEFERRED COMPENSATION PLAN
EFFECTIVE JULY 1, 1984
AMENDED OCTOBER 14, 1994



 

PREAMBLE



This Plan is an unfunded, unqualified deferred compensation arrangement for a
select group, of directors and highly compensated personnel ("Participants") and
all rights of any Participant hereunder shall be governed and construed strictly
in accordance with the terms of the Plan, as from tine to time amended.



TERMS AND CONDITIONS



I. Administration

Full power and authority to construe, interpret and administer the Deferred
Compensation Plan of ALPHARMA INC. (the "Plan") shall be vested in a committee
(the "Committee") consisting of the Vice President - Finance, Vice President -
Human Resources, Secretary and Treasurer of ALPHARMA INC. (the "Employer")
and/or such other officer(s) of the Employer as the President may appoint The
Committee's interpretations and construction of the Plan, and its actions
thereunder, shall be binding and conclusive on all persons for all purposes. In
particular, the Committee shall make each determination provided for in the Plan
and may promulgate such rules and regulations as the Committee considers
necessary or appropriate for the implementation or management of the Plan Any
determination so made shall be conclusive, including the determination of a
Participant's account balance, the amount of charges or credits thereto and the
effectiveness and interpretation of any Deferral Notice. The Committee may act
at a meeting of two or more members or by the written consent of a majority of
its members, which shall for all purposes constitute a valid and effective act
of the Committee whether or not all members of a Committee were notified of or
approved such act



Committee members may be Participants in the Plan, but no member of the
Committee may participate in any decision directly affecting the computation of
his/her benefits under the Plan or the approval of any emergency payments
requested by him/her in accordance with the Plan.



No member of the Committee shall be liable to any person for any action taken or
omitted in connection with the interpretation, construction and administration
of this Plan unless attributable to his/her own willful misconduct or lack of
good faith.



II. Eligibility



Participants eligible to participate in the Plan shall include those individuals
designated by the Chief Executive Officer who are in a select group of
management or arc highly compensated.



Ill Deferred Amounts



A. Salary, Fees and Commissions,

Each Participant electing to defer salary, fee or commission compensation shall
designate in writing, the amount (expressed in terms of dollars or a percentage)
of such compensation to be deferred in each succeeding calendar quarter under
the Plan Such notice ("the Deferral Notice") shall be delivered to a member of
the Committee at least thirty (30) days prior to the beginning to the first
calendar quarter with respect to which compensation is to be deferred. A
Deferral Notice may subsequently be modified or terminated at any time by a
Participant upon thirty (30) days' prior written notice to the Committee but
such modification or termination shall be effective only with respect to
calendar quarters beginning after modifying or terminations of such notice is
received by a member of the Committee. A deferral as to any calendar quarter
shall be effective only as to the compensation earned (including directors lees)
with respect to the subject calendar quarter, and for this purpose salaries or
fees stated on an annual basis shall be deemed to be earned in equal proportions
during each quarter of the year, and commissions shall be deemed earned in the
calendar quarter in which such commissions are earned for payment purposes under
the Employer's then prevailing policy.



B. Bonuses



Each Participant electing to defer bonus compensation shall designate by a
Deferral Notice the amount (in terms of dollars or a percentage or a combination
thereof i.e., 50% of any amount in excess of $5,000) of bonus compensation to be
deferred annually under the Plan. Such Deferral Notice shall be delivered to a
member of the Committee at least thirty (30) days prior to the end of the
calendar year with respect to which the bonus is awarded. A Deferral Notice
relating to bonus compensation may be modified or terminated at any time by a
Participant upon thirty (30) days' written notice to the Committee but such
modification or termination shall be effective only with respect to calendar
years which have at least thirty (30) days remaining after such modifying or
terminating notice is received by a member tithe Committee.



C. Crediting



The amounts of compensation designated to be deferred shall be credited, as of
the first day of calendar quarter following the period as to which such
compensation was deferred, to a deferred compensation account (the "Account")
established by the Employer for each Participant. The Participant shall at all
times have a fully vested and nonforféitable interest in his/her Account The
Employer may establish subaccounts for deferred amounts which are payable at
different times or on different tams.



IV. Account



Each calendar quarter interest on the balance of a Account as of the last day of
such quarter shall be credited to each Account (which term includes all
subaccounts) at the rate of two percentage points below the prime rate as
published in the Wall Street Journal on the last day of such quarter, provided,
that in no event shall the rate at which interest is credited to Accounts exceed
12% or be less than 4%. The amount of the Account, upon which interest shall be
calculated, shall include amounts of interest previously credited td the
Account.



Title to and beneficial ownership of any assets, whether cash or investments
which the Employer may earmark to pay the deferred compensation hereunder, shall
at all times remain in the Employer. Any such investment (which shall not be
required) shall be solely for the Employer's own account, and the Participant
shall have no right, title or interest in any such investments. Employer makes
no representation that any investment it chooses to make will be used solely to
provide benefits under this Plan. Each Participant is solely an unsecured
creditor of the Employer with respect to any benefit payable to a Participant
hereunder.



Nothing contained in this Plan and no action taken pursuant to the provisions of
this Plan shall be create or be construed to create a trust of any kind,
segregation of assets by the Employer, or a fiduciary relationship between the
Employer and the Participant, his/her designated beneficiary or any other
person.



V. Payment of Funds



A. Payment Pursuant to Designation



Each Participant may designate in any Deferral Notice the date on which the
amounts deferred pursuant to such Deferral Notice shall become payable, and if
such amounts are to become payable in more than one installment, the number and
timing (not more frequent than quarterly) of such installments; and the Account
or subaccount relating to compensation deferred pursuant to such Deferral Notice
shall be paid by the Employer to the Participant in accordance with such
designation. The Committee shall have the authority to reject any designation in
any Deferral Notice by giving the Participant notice of such rejection and the
reasons therefor within sixty (60) days after such Deferral Notice is received
by the Committee. The Committee may from time to time establish such limitations
as the Committee deems advisable with respect to the payment terms which
Participants may designate. Except as set forth in Section D of this Article V,
the designation of payment terms for compensation previously credited to a
Participants Account may not be modified.



B. Termination of Reasons Other Than Death



If no designation of payment terms pursuant to Section A of this Article V is in
effect with respect to any Account or subaccount, each Participant shall upon
the termination of employment by Employer or any subsidiary of Employer for any
reason other than death be entitled to payment of such Account or subaccount
balance pursuant to the following schedule;



(a) As of the first day of the calendar year coincident with or next following
the date the Participant's employment terminates, one-sixth of the balance in
such Account or subaccount as of that date (after crediting any interest to be
credited as of that date) shall be paid to the Participant; and



(b) On each anniversary of the date mentioned in (a) above as of which payments
commence, there shall be paid to the Participant an amount equal to the net
balance in the Account or suhaccount as of such anniversary date (after
crediting interest as of that date) multiplied by a fraction, the numerator of
which is one and the denominator of which is six (6) minus the number of
payments previously made under this subsection. Accordingly, the final payment
shall be the sixth payment which shall be made as of the fifth anniversary of
the date the first payment is made, and the Account or subaccount shall be
reduced to zero as of such date and thereafter.



C. Payments Upon Death



If a Participant dies before any Account or subaccount balance has been paid
pursuant to Section A or B of this Article V. the balance thereof shall be paid
to the person or persons (including trustee or trustees) named in the last
written instrument signed by the Participant and received by the Committee prior
to his/her death (the "Beneficiary'), and unless there is a contrary designation
under Section A specifically referring to payments upon death, all Account or
subaccount balances shall he paid to the Beneficiary within 120 days following
the date of death Such written instrument may be in a form prescribed by the
Committee. To the extent, if any, that the Participant fails effectively to
designate a Beneficiary, or the Beneficiary designated dies before the date of
the Participant's death or before complete payment of any Account or subaccount,
payments shall be made to the legal representative or representatives of the
estate of the last to die of a Participant and his/her Beneficiary. The Employer
and the members of the Committee shall be fully protected in making any payment
due hereunder in accordance with what the Employer believes to such last written
instrument received by it, or the absence of such written instrument



D. Payment Designation Change

A Participant may, from the to time, make a written election designating the
number, timing, and/or amount of payments relating to amounts theretofore
credited to his/her Account or any subaccount, provided that (i) no such
election shall accelerate into the calendar year in which such election is made
any payment that otherwise would be made in a later calendar year and (ii) no
such election shall defer into a later calendar year a payment that otherwise
would be made in the calendar year in which such election is made. Each such
election shall revoke all prior payment designations made with respect to such
Account or subaccount, whether in the Participant's Deferral Notice or through a
prior election tinder this Section D of Article V.



E. Emergency Payments

Upon written application of a Participant, or if the Participant is physically
or mentally unable to make application him/herself upon written application of
one responsible for his/her care, or upon written application by the
Participants beneficiary, setting forth the circumstances and financial need,
the Committee may permit such recipient to receive an emergency distribution in
an amount no greater than the lesser of: (a) the amount needed to meet or
satisfy expenses resulting from the emergency, or (b) the entire amount of
Participant's Account. Any such distribution shall be for the sole purpose of
enabling the Participant or his/her beneficiary to meet or satisfy expenses
arising as a result of personal injury, sickness, disability, substantial damage
or real or personal property or other unforeseen or unanticipated emergency oft
Participant (or a member of his/her family) or the beneficiary (or a member of
his/her family) which would otherwise cause great financial hardship Normal
expenses for education, purchase of a home or home improvements are specifically
excluded as events deemed to constitute an emergency. Such distribution shall
reduce the amount of any installments remaining to be paid thereunder and/or the
number of such installments, in the Committee's sole direction.



F. Payment to Incapacitated Person



Payments may be made to a person who is, in the opinion of Committee,
incapacitated in any way so as to be unable to manage his/her financial affairs,
in such of the following ways as the Committee shall determine:



(a) Directly to such person;



(b) To the legal representative of such person; or



(c) To some relative or friend of such person to be used for the latter's
benefit.

G. Payment Procedure



The Committee may withhold from any payment any amounts required for federal
and/or state income and employment tax withholding purposes, or for purposes of
paying any estate, inheritance or other tax attributable to any amounts payable
hereunder. All payments hereunder shall be made in person or upon the
recipient's personal receipt or endorsement I



VI. Non-assignability of Benefits

The right of any Participant. Beneficiary, or any other person to the payment of
deferred compensation or other benefits under this Plan shall not be assigned,
transferred, alienated or encumbered, voluntarily or involuntarily, except by
will or by the laws of the descent and distribution.



VII. Miscellaneous



The Plan shall be binding upon and will inure to the benefit of the Employer,
its successors and assigns, and the Participant and his/her heirs, assigns and
legal representatives.



VIII. Termination or Amendment



The Committee may in its discretion terminate the Plan or amend it from time to
time. No such termination or amendment shall after a Participants or his/her
Beneficiary right to receive payments front amounts previously credited to such
Participant's Account or reduce the rate of interest as to then existing Account
balances, provided, however; that if the Employer is liquidated or merged or
consolidated with another corporation the Employer's Board of Directors shall
have the exclusive right to determine that any unpaid Account or subaccount
balances shall be paid in any manner which the Board determines to be just and
equitable.



 

****************



 

 

Pursuant to resolution of the Board of Directors of ALPHARMA INC., adopted May
23, l~84, this Plan became effective as of July 1, 1984, upon the approval of
the President and Secretary.



Pursuant to a meeting of the Committee on October 14, 1994, this Plan was
amended restated effective October 14, 1994.



 

 

____________________________________

Beth P. Hecht, Secretary

 